DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of claims 
Claims 1, 3, 4, 6-9, 12-16 and 35-37 as amended on 10/21/2021 are currently pending.
Applicant's election of “Lactobacillus johnsonii strain UMNLJ21” with traverse in the response to the Species Election Requirement in the reply filed on 2/24/2021 was acknowledged (in the office action mailed on 4/22/2021).
Previously presented claims 2, 5, 10, 11, 17-34 are now canceled by Applicants. 
Thus, as result of present current claim amendment and claim cancelation, the currently amended and pending claims 4, 6-9, 12-16 and 35-37 have been now withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected “species” (strains and/or products), there being no allowable generic or linking claim. 
Claims 1 and 3 as amended are now remaining under examination as drawn to a composition with the elected “species” that is a specific strain “Lactobacillus johnsonii strain UMNLJ21” (elected by Applicants on 2/24/2021).

Claim Rejections - 35 USC § 112
Indefinite
Claims 1 and 3 as amended are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites as the sole designation of bacterial strains including the elected “Lactobacillus johnsonii strain UMNLJ21” by their internal laboratory designation which creates ambiguity in the claims. For example, the strains including the elected “Lactobacillus johnsonii strain UMNLJ21” disclosed in this application could be designated by some other arbitrary means, or the assignment of the strain names could be arbitrary changed to designate other strains. If either event occurs, one’s ability to determine the metes and bounds of the claims would be impaired. See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204,208 (CCPA 1070). Amendment of the claims to refer to the deposit accession numbers in a culture collection with IDA status under Budapest Treaty would obviate this rejection.
The same rejection is applied to newly inserted strains of Lactobacillus aviarius UMNLav12 and UMNLav13.
				              Deposit
	Claims 1 and 3 as amended are rejected under 35 U.S.C. 112 (a), pre-AIA  112-first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Lactobacillus johnsonii strain UMNLJ21” and currently added strains Lactobacillus aviarius UMNLav12 and UMNLav13.
Because the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganisms. The specification does not disclose a repeatable process to obtain the microorganisms and it is not clear from the specification or record that the microorganisms is readily available to the public.  
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	When the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
The copy of deposit receipt from IDA with status under Budapest treaty is required as a proof of both deposit and deposit acceptance, wherein the deposit acceptance demonstrates a proof of viability of deposited biological material. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3 as amended are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature or natural phenomenon such as a natural product without significantly more. 
The claims recite a composition comprising 4 groups of representatives of 3 bacterial species Clostridium bartlettii, Lactobacillus johnsonii and Lactobacillus aviarius, wherein all claimed bacterial species and/or their sub-entities (artificial bacterial groups with sequences characterized by numbers of SNPs as claimed that are “clades” or operational taxonomic units OTUs) are natural bacterial isolates derived from turkey as claimed (claims 1 and 3) and as disclosed (from page 5, lines 15-18 to page 8). Thus, the claimed composition comprises only naturally-occurring bacteria and/or a combination of naturally occurring bacterial representatives.  
Moreover, a combination of at least 4 and more bacterial species recited in the claims is found in nature in a form of natural samples of microbiome or gut or feces of turkeys as evidenced by the reference by Danzeisen et al (IDS reference; PerrJ 2013, 1, e237); for example: see abstract and see last paragraph on page 8 of 22. The reference by Danzeisen et al clearly states that turkey microbiota samples comprises several bacterial species, wherein the dominant representatives belong to the groups Clostridium bartlettii, Lactobacillus johnsonii and Lactobacillus aviarius (last paragraph on page 8).
This judicial exception is not integrated into a practical application because claims solely recite a generic composition with natural products without a meaningful structural and functional limitations; and the claimed composition is nothing more than an attempt to generally link the product of nature to a particular technological environment.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add extra-solution or significantly more (also known as an “inventive concept”) to the exception. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 as amended are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Danzeisen et al (PerrJ 2013, 1, e237, pages 1-22).
Clostridium bartlettii, Lactobacillus aviaries and Lactobacillus johnsonii (see abstract; see page 8, last paragraph). 
The representatives of 3 bacterial species are grouped into artificial operational taxonomic units (OTUs) comprising several individual variants having not identical but similar sequences, thus, having SNPs at numbers low enough to be clustered as groups within the same biological bacterial species Clostridium bartlettii, Lactobacillus aviaries and Lactobacillus johnsonii. Thus, the cited reference by Danzeisen is considered to describe a composition with several and/or at least 4 representatives of the same artificial taxonomic sub-groups within the biological bacterial species Clostridium bartlettii, Lactobacillus aviaries and Lactobacillus johnsonii having SNPs at numbers low enough to be clustered in the same biological bacterial species.
In the alternative, even if the claimed taxonomic groups with variable numbers of SNP within the biological bacterial species Clostridium bartlettii, Lactobacillus aviaries and Lactobacillus johnsonii  and compositions therewith are not identical to the referenced turkey-sourced clusters or OTUs within the biological bacterial species Clostridium bartlettii, Lactobacillus aviaries and Lactobacillus johnsonii  with regard to some unidentified characteristics (choice of software algorithm for clustering, SNPs numbers or else), the differences between that which are disclosed and that which are claimed are considered to be so slight that the referenced compositions with representatives within identical biological bacterial species Clostridium bartlettii, Lactobacillus aviaries and Lactobacillus johnsonii  are likely inherently possess the same characteristics of the claimed composition with Clostridium bartlettii, Lactobacillus aviaries and Lactobacillus johnsonii  particularly in view of the similar characteristics which they have been shown to share (such as assignment to the identical bacterial species and being dominant species in turkey gut). Thus, the claimed compositions comprising artificially clustered subgroups within the biological bacterial species Clostridium bartlettii, Lactobacillus aviaries and Lactobacillus johnsonii would have been obvious to those of ordinary skill in the art within the meaning of USC 103.
Therefore, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
As applied to claim 3: With respect to limitation drawn to amount of CFU in composition it is noted that composition size (weight, volume, etc) is not defined by the claim. Thus, number of CFU has no meaning. 
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3 as amended are rejected under 35 U.S.C. 103 as being unpatentable over Danzeisen et al (PerrJ 2013, 1, e237, pages 1-22) and Nava et al (Animal Health Research Reviews. 2005, 6 (1), pages 105-118).
The cited reference by Danzeisen (2013) discloses a composition comprising a bacterial community composition within the small intestines of turkey, wherein the composition comprises bacterial isolates or stains belonging to at least 4 and more of dominant bacterial species including Clostridium bartlettii; Lactobacillus acidophilus; Lactobacillus aviarius; Lactobacillus crispatus; Lactobacillus helveticus; Lactobacillus ingluvieie, Lactobacillus johnsonii; Lactobacillus reuteri; Lactobacillus salivarius (see abstract; see page 8, last paragraph; see paragraph bridging pages 9 and 10).
	The cited reference by Danzeisen (2013) recognizes that microbial community of gastrointestinal tract plays a critical role in overall health of turkeys and other poultry (see introduction first paragraph) and that this bacterial community is an antibiotic-free alternative to improve animal health and weight (see introduction last paragraph).
Furthermore, the cited reference by Nava teaches the use or administration of bacterial composition isolated from poultry for treating poultry infection (entire document).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to provide a composition comprising representatives of bacterial species as claimed including claimed Clostridium bartlettii; Lactobacillus aviarius and Lactobacillus johnsonii with a reasonable expectation of success in providing a composition for treating poultry infection because prior art teaches the use of bacterial composition isolated from poultry as antibiotic-free Clostridium bartlettii, Lactobacillus aviaries and Lactobacillus johnsonii have been known and/or identified in the prior art. 
 	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 10/16/2021 have been fully considered but they are not persuasive. 
With regard to claim rejection under 35 U.S.C. 112(b), (indefinite), Applicants argue that the designation of claimed Lactobacillus johnsonii strain by internal laboratory designation such as “UMNLJ21” is clear and definite because it is linked to the accession number in the NCBI database (response page 16).
This argument has no persuasive grounds because NCBI is an informational database but not a collection of viable microbial materials that are publically available for sale. Thus, an information but not a real viable bacterial product is assigned some specific accession number. Moreover, same and/or similar material can also deposited in the information databases or else under different designation numbers and/or with different identifying characteristics. For example: regardless the meaning of designation “UMNLJ1”, this material(s) is/are deposited under at least 3 numbers in NCBI (such as 
Amendment of the claims to refer to the deposit accession numbers (UMNLJ21, UMNLav12 and UMNLAv13) in a culture collection with IDA status under Budapest Treaty would obviate this rejection (as it is done and recited in the claims for the claimed stain DSM 16795; for example).
With regard to deposit requirement (claim rejection under 35 U.S.C. 112 (a), pre-AIA  112-first paragraph, or enablement requirement) Applicants argue that deposit of specific bacterial strains is not needed because the claimed strains can be obtained by a routine experimentation and that their 16S rRNA materials can be analyzed for identification of bacterial species Lactobacillus johnsonii and Lactobacillus aviarius (response pages 16-18). 
This argument is not persuasive for the very least reason that this argument is based on identification on a different classification level that is bacterial species of Lactobacillus johnsonii and of Lactobacillus aviarius. But the claimed subject matter is directed to specific and unique isolates and strains (currently identified as strains UMNLJ21, UMNLav12 and UMNLAv13) not to the whole entity of a bacterial species. Neither claims nor specification recite or describe SEQ ID numbers for the claimed material (for specific and unique strains) to establish what is claimed and/or intended.
Lactobacillus johnsonii “UMNLJ21” from about 117 isolates belonging to the species of Lactobacillus johnsonii and the other beneficial strain of Lactobacillus aviarius from 104 isolates belonging to bacterial species of Lactobacillus aviarius (specification pages 11-13). Thus, at least over 200 bacterial isolates must be provided, cultured, and analyzed with a hope to find representatives of each species Lactobacillus johnsonii and of Lactobacillus aviarius including the Applicants’ strains as claimed or intended that might or might not be present in the original samples.  Moreover, the isolation and selection process as described in the as-filed specification was practiced only one time, and, thus, there is no evidence that it is a repeatable process for providing claimed strains (currently identified as UMNLJ21, UMNLav12 and UMNLAv13). 
With regard to claim rejection under 35 U.S.C. 101 Applicants argue that the pending claim 1 is not directed to all naturally occurring representatives of bacterial species of   Clostridium bartlettii, Lactobacillus johnsonii and Lactobacillus aviarius but to 4 specific bacterial strains identified by genomic sequences with a certain number of SNPs possible and that specification describes unexpected effects in turkey weight gain feed by a combination of 4 probiotic strains (response pages 18-19).
This argument is persuasive with regard to a combination of 4 specific and unique strains (strain DSM 16795, strain UMNLav12, strain UMNLav13 and UMNLJ21) that is disclosed and tested by Applicants as “4-strain probiotic blend” and found 
This argument is not found persuasive with regard to a combination of 4 artificial groups or artificially grouped “clades” that are identified by genomic sequences with a certain number of SNPs because these groups are not real bacterial products such as specific and unique bacterial isolates but some artificial and /or abstract entities of scope larger than individual isolated strains (isolates). However, the effects of probiotics are commonly considered to be strain specific effects. The as-filed specification does not demonstrate a combination of various representatives or their groups from each of 4 artificial clades (besides 4 specific strains) as being effective for turkeys health and weight gain in order to provide evidence and to support argument about markedly different characteristics of claimed product as compared to its naturally occurring counterparts (microbiota samples of the refence by Danzeisen which contain representatives of OTUs or artificial bacterial subspecies groups or clades of Clostridium bartlettii, Lactobacillus johnsonii and Lactobacillus aviaries. 
With regard to claim rejections over the cited prior art  or claim rejections under 35 U.S.C. 102 (a) (1) as anticipated by over Danzeisen et al (PerrJ 2013, 1, e237, pages 1-22), under 35 U.S.C. 103 as obvious over Danzeisen et al (PerrJ 2013, 1, e237, pages 1-22); and under 35 U.S.C. 103 as being unpatentable over Danzeisen et al (PerrJ 2013, 1, e237, pages 1-22) and Nava et al (Animal Health Research Reviews. 2005, 6 (1), pages 105-118) Applicants’ main argument is that the cited reference by Danzeisen alone and/or in combination with Nava does teach the claimed invention. 

This argument is not found persuasive with regard to a combination of 4 artificial groups or artificially grouped “clades” that are identified by genomic sequences with relative numbers of SNPs. These groups are not distinguishable from dominant OTUs Clostridium bartlettii, Lactobacillus johnsonii and Lactobacillus aviaries present in the turkey sourced compositions disclosed by Danzeisen et al. Moreover, the cited reference by Danzeisen clearly teaches and suggests the use of dominant OTUs within the bacterial species of Clostridium bartlettii, Lactobacillus johnsonii and Lactobacillus aviaries for designing bacterial compositions that provide for antibiotic free approaches in treating turkeys with low weights (see introduction). 
The as-filed specification does not demonstrate a combination of various representatives or their groups from each of 4 artificial clades (besides 4 specific strains) as being effective for turkeys health and weight gain in order to provide evidence that effects are not stain specific and/or that the beneficial effects extend beyond individual strain(s). The as-filed specification does not demonstrate how much SNPs are allowed for each of the claimed groups in order to retain beneficial effects as intended. 
Potentially Allowable Subject Matter
Claims as directed to a combination of 4 specific and unique strains (strain DSM 16795, strain UMNLav12, strain UMNLav13 and UMNLJ21) are free from prior art but subject to deposit requirement. 
Applicants are required: 1) to make deposits in a culture collection with IDA status, 2) to provide statement as explained above; and 3) to submit copies of deposit receipts from the collection with IDS status as evidence of viability of the claimed strains since only collections with IDS status are qualified to provide such a prove of viability and also to maintain deposited materials in a viable form for a period of 30 years or 5 years after the last request or for the effective life of the patent.
 No claims are allowed in the instant office action. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Vera Afremova
January 8, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653